Citation Nr: 0001641	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-18 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of the treatment 
rendered at the Athens-Limestone Hospital in Athens, Alabama, 
in August 1995.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran had active duty from December 1974 to November 
1977.

This case was previously before the Board of Veteran's 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Medical 
Center in Montgomery, Alabama, (hereinafter AOJ).  The matter 
was previously remanded by the Board in November 1998.


REMAND

As noted, this matter was remanded in November 1998.  In 
part, a medical opinion was requested.  The supplemental 
statement of the case (hereinafter SSOC) of September 1999 
contains information purporting to be from an opinion entered 
by the "Medical Director of Clinical Programs at Central 
Alabama Veterans Health Care System".  The actual opinion is 
not of record, the only reference in the record is in the 
SSOC.  It is not clear whether this entry in the SSOC is all 
of the opinion or a portion thereof.  It is also unclear 
whether this entry represents a summary or a direct quotation 
of the opinion.

An attempt was made, administratively, to obtain the Medical 
Administration Services (MAS) folder, or a complete copy of 
the medical opinion.  This proved unsuccessful.  As such, as 
due process requires that the Board have before it evidence 
considered by the RO, additional development is necessary.

In view of the foregoing, this case is REMANDED for the 
following action:

The Regional Office and the AOJ should 
search for and locate the MAS folder, or 
at a minimum find a complete copy of the 
Medical Opinion referred to in the SSOC 
and associate it with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further consideration, after application of applicable 
procedures.  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




